
	
		II
		112th CONGRESS
		1st Session
		S. 1936
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2011
			Mr. Johnson of Wisconsin
			 (for himself, Mrs. Hutchison,
			 Mr. Wicker, Mr.
			 Risch, Mr. Coburn,
			 Mr. Sessions, Mr. DeMint, Mr.
			 Rubio, Mr. Enzi,
			 Mr. Cornyn, Mr.
			 Lee, Mr. Paul,
			 Mr. Barrasso, Ms. Ayotte, and Mr.
			 McCain) introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To adopt the seven immediate reforms recommended by the
		  National Commission on Fiscal Responsibility and Reform to reduce spending and
		  make the Federal government more efficient. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Implementation of Simpson-Bowles
			 Spending Reductions Act of 2011.
		2.Reduction in
			 appropriations to the White House and Congress
			(a)Appropriations
			 to the White HouseNotwithstanding any other provision of law,
			 the total amount of funds appropriated to the appropriations account under the
			 heading The White
			 House under the heading EXECUTIVE OFFICE OF THE PRESIDENT AND FUNDS
			 APPROPRIATED TO THE PRESIDENT for each of fiscal years
			 2012 through 2016 may not exceed 85 percent of the total amount of funds
			 appropriated to that account for fiscal year 2011.
			(b)Appropriations
			 to CongressNotwithstanding any other provision of law, the total
			 amount of funds appropriated under the headings SENATE and
			 HOUSE OF
			 REPRESENTATIVES for each of fiscal years 2012 through
			 2016 may not exceed 85 percent of the total amount of funds appropriated under
			 those headings for fiscal year 2011.
			3.No cost of
			 living adjustment in pay of Members of CongressNotwithstanding any other provision of law,
			 no adjustment shall be made under section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) (relating to cost of living
			 adjustments for Members of Congress) during fiscal years 2013, 2014, and
			 2015.
		4.Pay freeze for
			 Federal employeesSection 147
			 of the Continuing Appropriations Act, 2011 (Public Law 111–242) is
			 amended—
			(1)in subsection
			 (b)(1), by striking December 31, 2012 and inserting
			 December 31, 2015; and
			(2)in subsection (c), by striking
			 December 31, 2012 and inserting December 31,
			 2015.
			5.Reduction in
			 Federal workforce
			(a)DefinitionFor
			 the purpose of this section—
				(1)the term
			 total number of Federal employees means the total number of
			 Federal employees in all agencies;
				(2)the term
			 Federal employee means an employee as defined by section 2105 of
			 title 5, United States Code; and
				(3)the term
			 agency means an Executive agency as defined by section 105 of
			 title 5, United States Code, excluding the Government Accountability
			 Office.
				(b)LimitationThe
			 President, through the Office of Management and Budget (in consultation with
			 the Office of Personnel Management), shall take appropriate measures to ensure
			 that, effective beginning in fiscal year 2015, the total number of Federal
			 employees (as determined under subsection (c)) shall not exceed 90 percent of
			 the total number of Federal employees as of September 30, 2011 (as so
			 determined).
			(c)Monitoring and
			 notificationThe Office of Management and Budget (in consultation
			 with the Office of Personnel Management)—
				(1)shall continuously
			 monitor all agencies and make a determination, as of September 30, 2011, and
			 the last day of each quarter of each fiscal year beginning thereafter, as to
			 whether or not the total number of Federal employees exceeds the maximum number
			 allowable under subsection (b); and
				(2)whenever a
			 determination under paragraph (1) is made that the total number of Federal
			 employees exceeds the maximum number allowable under subsection (b), shall
			 provide written notice to that effect to the President and Congress within 14
			 days after the last day of the quarter to which such determination
			 relates.
				(d)ComplianceWhenever,
			 with respect to the quarter ending on September 30, 2014, or any subsequent
			 quarter, the Office of Management and Budget provides written notice under
			 subsection (c)(2) that the total number of Federal employees exceeds the
			 maximum number allowable under subsection (b), no agency may thereafter appoint
			 any employee to fill any vacancy within such agency until the Office of
			 Management and Budget provides written notice to the President and Congress of
			 a determination under subsection (c)(1) that the total number of Federal
			 employees no longer exceeds the maximum number allowable under subsection (b).
			 Any notice under the preceding sentence shall be provided within 14 days after
			 the last day of the quarter to which the determination relates.
			(e)Waiver
				(1)EmergenciesThis
			 section may be waived upon a determination by the President that—
					(A)the existence of a
			 state of war or other national security concern so requires; or
					(B)the existence of
			 an extraordinary emergency threatening life, health, public safety, property,
			 or the environment so requires.
					(2)Agency
			 efficiency or critical missionThis section may be waived, with respect to
			 a particular position or category of positions in an agency, upon a
			 determination by the President that the efficiency of the agency or the
			 performance of a critical agency mission so requires.
				(f)Replacement
			 rateTo the extent necessary to achieve the workforce reduction
			 required by subsection (b), the Office of Management and Budget (in
			 consultation with the Office of Personnel Management) shall take appropriate
			 measures to ensure that agencies shall appoint no more than 1 employee for
			 every 3 employees retiring or otherwise separating from Government service
			 after the date of the enactment of this Act. This subsection shall cease to
			 apply after September 30, 2014.
			(g)Counting
			 ruleFor purposes of this section, any determination of the
			 number of employees in an agency shall be expressed on a full-time equivalent
			 basis.
			(h)Limitation on
			 procurement of service contractsThe President, through the
			 Office of Management and Budget (in consultation with the Office of Personnel
			 Management), shall take appropriate measures to ensure that there is no
			 increase in the procurement of service contracts by reason of the enactment of
			 this Act, except in cases in which a cost comparison demonstrates that such
			 contracts would be to the financial advantage of the Government.
			6.Reduction in
			 Government travel costs
			(a)DefinitionIn
			 this section, the term agency means an executive agency as defined
			 under section 105 of title 5, United States Code.
			(b)ReductionNotwithstanding
			 any other provision of law, the total amount of funds appropriated to the
			 appropriations account providing for travel expenses for each agency for each
			 of fiscal years 2012, 2013, 2014, 2015, and 2016 may not exceed 80 percent of
			 the total amount of funds appropriated to each of those appropriations accounts
			 for fiscal year 2011.
			7.Limitation on
			 Government printing costsNot
			 later than 180 days after the date of enactment of this Act, the Director of
			 the Office of Management and Budget shall coordinate with the heads of Federal
			 departments and independent agencies to—
			(1)determine which
			 Government publications could be available on Government websites and no longer
			 printed and to devise a strategy to reduce overall Government printing costs
			 over the 10-year period beginning with fiscal year 2012, except that the
			 Director shall ensure that essential printed documents prepared for social
			 security recipients, medicare beneficiaries, and other populations in areas
			 with limited internet access or use continue to remain available;
			(2)establish
			 government-wide Federal guidelines on employee printing;
			(3)issue on the
			 Office of Management and Budget's public website the results of a cost-benefit
			 analysis on implementing a digital signature system and on establishing
			 employee printing identification systems, such as the use of individual
			 employee cards or codes, to monitor the amount of printing done by Federal
			 employees; except that the Director of the Office of Management and Budget
			 shall ensure that Federal employee printing costs unrelated to national
			 defense, homeland security, border security, national disasters, and other
			 emergencies do not exceed $860,000,000 annually; and
			(4)issue guidelines
			 requiring every department, agency, commission or office to list at a prominent
			 place near the beginning of each publication distributed to the public and
			 issued or paid for by the Federal Government—
				(A)the name of the
			 issuing agency, department, commission or office;
				(B)the total number
			 of copies of the document printed;
				(C)the collective
			 cost of producing and printing all of the copies of the document; and
				(D)the name of the
			 firm publishing the document.
				8.Reduction in
			 Federal vehicle costsNotwithstanding any other provision of law,
			 for fiscal year 2012 and each fiscal year thereafter, the amount made available
			 to the General Services Administration for the acquisition of new vehicles for
			 the Federal fleet shall not exceed an amount equal to 80 percent of the amount
			 made available for the acquisition of those vehicles for fiscal year
			 2010.
		9.Sale of excess
			 Federal property
			(a)In
			 generalChapter 5 of subtitle I of title 40, United States Code,
			 is amended by adding at the end the following:
				
					VIIExpedited
				disposal of real property
						621.DefinitionsIn this subchapter:
							(1)DirectorThe
				term Director means the Director of the Office of Management and
				Budget.
							(2)Landholding
				agencyThe term landholding agency means a
				landholding agency (as defined in section 501(i) of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C. 11411(i))).
							(3)Real
				property
								(A)In
				generalThe term real property means—
									(i)a
				parcel of real property under the administrative jurisdiction of the Federal
				Government that is—
										(I)excess;
										(II)surplus;
										(III)underperforming;
				or
										(IV)otherwise not
				meeting the needs of the Federal Government, as determined by the Director;
				and
										(ii)a building or
				other structure located on real property described in clause (i).
									(B)ExclusionThe
				term real property excludes any parcel of real property, and any
				building or other structure located on real property, that is to be closed or
				realigned under the Defense Authorization Amendments and Base Closure and
				Realignment Act (10 U.S.C. 2687 note; Public Law 100–526).
								622.Disposal
				program
							(a)In
				generalExcept as provided in subsection (e), the Director shall,
				by sale or auction, dispose of a quantity of real property with an aggregate
				value of not less than $100,000,000 that, as determined by the Director, is not
				being used, and will not be used, to meet the needs of the Federal Government
				for the period of fiscal years 2011 through 2015.
							(b)RecommendationsThe
				head of each landholding agency shall recommend to the Director real property
				for disposal under subsection (a).
							(c)Selection of
				propertiesAfter receiving recommendations of candidate real
				property under subsection (b), the Director—
								(1)with the
				concurrence of the head of each landholding agency, may select the real
				property for disposal under subsection (a); and
								(2)shall notify the
				recommending landholding agency head of the selection of the real
				property.
								(d)WebsiteThe
				Director shall ensure that all real properties selected for disposal under this
				section are listed on a website that shall—
								(1)be updated
				routinely; and
								(2)include the
				functionality to allow any member of the public, at the option of the member,
				to receive updates of the list through electronic mail.
								(e)Transfer of
				propertyThe Director may transfer real property selected for
				disposal under this section to the Department of Housing and Urban Development
				if the Secretary of Housing and Urban Development determines that the real
				property is suitable for use in assisting the
				homeless.
							.
			(b)Technical and
			 Conforming AmendmentThe
			 table of sections for chapter 5 of subtitle I of title 40, United States Code,
			 is amended by inserting after the item relating to section 611 the
			 following:
				
					
						SUBCHAPTER VII—Expedited disposal of real
				property
						Sec. 621. Definitions.
						Sec. 622. Disposal
				program.
					
					.
			10.Prohibition on
			 earmarksSection 312 of the
			 Congressional Budget Act of 1974 is amended by inserting at the end the
			 following:
			
				(g)Prohibition on
				earmarks
					(1)Bills and joint
				resolutions
						(A)In
				generalIt shall not be in order in the Senate or the House of
				Representatives to consider a bill, resolution, or amendment that includes an
				earmark, limited tax benefit, or limited tariff benefit.
						(B)ProcedureIn
				the Senate, a point of order under this paragraph may be raised by a Senator as
				provided in section 313(e) of the Congressional Budget Act of 1974.
						(2)Conference
				report
						(A)In
				generalIt shall not be in order in the Senate or the House of
				Representatives to vote on the adoption of a report of a committee of
				conference if the report includes an earmark, limited tax benefit, or limited
				tariff benefit.
						(B)ProcedureWhen
				the Senate is considering a conference report on, or an amendment between the
				Houses in relation to, an appropriations act, upon a point of order being made
				by any Senator pursuant to this paragraph, and such point of order being
				sustained, such material contained in such conference report shall be deemed
				stricken, and the Senate shall proceed to consider the question of whether the
				Senate shall recede from its amendment and concur with a further amendment, or
				concur in the House amendment with a further amendment, as the case may be,
				which further amendment shall consist of only that portion of the conference
				report or House amendment, as the case may be, not so stricken. Any such motion
				in the Senate shall be debatable under the same conditions as was the
				conference report. In any case in which such point of order is sustained
				against a conference report (or Senate amendment derived from such conference
				report by operation of this subsection), no further amendment shall be in
				order.
						(3)WaiverAny
				Senator may move to waive any or all points of order under this subsection by
				an affirmative vote of two-thirds of the Members, duly chosen and sworn.
					(4)DefinitionsFor
				the purpose of this subsection—
						(A)the term
				earmark means a provision or report language included primarily at
				the request of a Senator or Member of the House of Representatives providing,
				authorizing, or recommending a specific amount of discretionary budget
				authority, credit authority, or other spending authority for a contract, loan,
				loan guarantee, grant, loan authority, or other expenditure with or to an
				entity, or targeted to a specific State, locality or Congressional district,
				other than through a statutory or administrative formula-driven or competitive
				award process;
						(B)the term
				limited tax benefit means any revenue provision that—
							(i)provides a
				Federal tax deduction, credit, exclusion, or preference to a particular
				beneficiary or limited group of beneficiaries under the Internal Revenue Code
				of 1986; and
							(ii)contains
				eligibility criteria that are not uniform in application with respect to
				potential beneficiaries of such provision; and
							(C)the term
				limited tariff benefit means a provision modifying the Harmonized
				Tariff Schedule of the United States in a manner that benefits 10 or fewer
				entities.
						(5)ApplicationThis
				subsection shall not apply to any authorization of appropriations to a Federal
				entity if such authorization is not specifically targeted to a State, locality
				or congressional
				district.
					.
		
